Case 2:19-cv-00993-JAK-JEM Document 50 Filed 11/26/19 Page 1 of 2 Page ID #:560




 1   Tina Wolfson
     twolfson@ahdootwolfson.com
 2   Bradley K. King
     bking@ahdootwolfson.com
 3   AHDOOT & WOLFSON, PC
     10728 Lindbrook Drive
 4   Los Angeles, CA 90024
     Tel: (310) 474-9111
 5
     Counsel for Plaintiffs Barbara Trevino and Jamelia Harris
 6
     Dean J. Zipser
 7   dzipser@umbergzipser.com
     Mark A. Finkelstein
 8   mfinkelstein@umbergzipser.com
     Adina W. Stowell
 9   astowell@umbergzipser.com
     UMBERG ZIPSER LLP
10   1920 Main Street, Suite 750
     Irvine, CA 92614
11   Tel: (949) 679-0052
12   Counsel for Defendants Smashburger IP Holder LLC
     and Smashburger Franchising LLC
13
14                         UNITED STATES DISTRICT COURT
15                       CENTRAL DISTRICT OF CALIFORNIA
16
     In Re: Smashburger IP Holder, LLC, et al. Lead Case No. LA CV19−00993 JAK
17
                                               (JEMx)
18   ALL CASES
                                               STIPULATION OF DISMISSAL
19
20                                              Hon. John A. Kronstadt, presiding
21
22
23
24
25
26
27
28
     STIPULATION OF DISMISSAL
     LEAD CASE NO. LA CV19−00993 JAK (JEMX)
Case 2:19-cv-00993-JAK-JEM Document 50 Filed 11/26/19 Page 2 of 2 Page ID #:561
